IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40438
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN ANTONIO RAMOS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-98-CR-337-1
                      --------------------

                         December 20, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Juan Antonio Ramos appeals the sentence imposed upon his

guilty-plea conviction for possession with the intent to

distribute cocaine.   Ramos argues that the district court erred

in denying application of the safety-valve provision provided in

U.S.S.G. § 5C1.2 because he provided to the Government all

information and evidence he had concerning the offense.

     Under § 5C1.2, the district court may sentence a defendant

without regard to the statutory minimum sentence if it is

determined, inter alia, that the defendant truthfully provided

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40438
                                  -2-

the Government with “all information and evidence the defendant

has concerning the offense[.]”    § 5C1.2(5).    We review a district

court’s refusal to apply § 5C1.2 based on factual findings for

clear error.     See United States v. Edwards, 65 F.3d 430, 433 (5th

Cir. 1995).    We perceive no such error here.

     AFFIRMED.